DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, the remarks do not address the utility and indefinite rejections, therefore the utility and indefinite rejections remain in addition to the new grounds rejections herein below.
With regards to utility, while the claim has been amended to require intended use of the shot time offset, the method itself may still be accomplished by hand.  That is, the writing by a charged particle beam is only required to be “by obtaining a dose correction amount”, therefore actual writing is not required (except for the writing of evaluation patterns which may be performed before actually obtaining a dose correction amount).  Further, controlling the blanking deflector to control an irradiation time of irradiating the 
Utility may be reached by amending claim 1 to further require the limitations of claim 4 and require the calculation step of claim 4 to be computer-implemented.  Specifically, in claim 1 the calculation steps may be performed by hand or conventional computer programmed with applicants algorithm.  However, the specification does teach that the shot time is inputted into computer 110 and “adding the inputted shot time offset to the time obtained by dividing the dose of each path of multiple writing by a current density, and is registered in the shot data” ([0037] and [0046]).  Thus because the method of claim 4 requires actual writing and manipulation of the shot time offset by a computer via a calculation of an irradiation time to be performed, claims 1 and 4 together would amount to significantly more than an abstract idea (provided that the calculating step of claim 4 is amended to be computer-implemented). However, claim 1 in its current form does not require anything significantly more than an abstract idea.


Claim Objections
Claim 1 recites the limitation "a shot time offset which is shortage" in the second to last clause.  There is insufficient antecedent basis for “shortage” in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a process of obtaining a dose correction amount by the method of writing evaluation patterns, measuring a size of each of the evaluation patterns, calculating a size variation rate per pass and calculating a dose variation rate, calculating a dose in short and calculating a shot time offset.  Thus the claim is directed towards a mathematical algorithm (i.e. concept), which falls within the exceptions to patent-eligible subject matter (step 2A: YES).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the writing evaluation patterns by irradiating a substrate with a charged particle beam and control of a deflector is routine and conventional in the industry of charged particle beam lithography.  Moreover using a charged particle beam apparatus is not sufficient to amount to significantly more because (1) charged particle beam apparatus are convention in the industry and (2) one cannot claim a new use per se, because it is not among the four categories of patentable inventions (See MPEP 2173.05 (q)).  When considered as an ordered combination, the claim is nothing more than a purely conventional computerized implementation of Applicant’s algorithm shown in figure 4.  Therefore, the claim as a whole does not provide significantly more than a generic computer upon which the claimed algorithm is calculated (STEP 2B: NO).  Thus, the claim does not amount to 
Claim 3 is rejected under 35 USC 101 by virtue of their dependencies on a non-patent eligible claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description for reciting “a blanking deflector that changes a beam shape and size”.  The specification only teaches that the blanking deflector is controlled to pass an electron beam through the blanking aperture plate in a beam on 
Claim 3 lacks written description by virtue of its dependency on claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite for reciting: “calculating a shot time offset which is shortage of an irradiation time of the charged particle beam…controlling the blanking deflector to control an irradiation time of irradiating the substrate using the shot time offset” because it is unclear whether the claimed irradiation time of irradiating the substrate is the same or different from the claimed “an irradiation time of the charged particle beam”.  Moreover, it is unclear what is meant by irradiation time of irradiating the substrate because the claim does not define what irradiates the substrate during the claimed “an irradiation time”.
Claim 1 is further indefinite for reciting “a shot time offset which is shortage of an irradiation time” because it is unclear what the shortage is relative to.
Claim 1 recites the limitation “determining a size of each of the evaluation patterns” is vague and indefinite because the specification does not define any mechanism capable of measuring a size of each of the evaluation patterns. The claim does not provide any steps for making the determination of size, determination of size does not set forth well-defined boundaries of the invention only suggesting a result obtained.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g) for more information.
Claim 3 is vague and indefinite by virtue of its dependencies on an indefinite claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881